In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court, Div. F, No. 491-428; to the Court of Appeal, Fourth Circuit, No. 2010-K-1749.
Writ granted. We find the trial court abused its discretion in finding no probable cause to arrest the accused for possession of the firearm as a convicted felon. A reasonable officer could conclude the accused had dominion and control over the *864firearm that was in plain view and within his reach inside the vehicle. See Maryland v. Pringle, 540 U.S. 366, 371-372, 124 S.Ct. 795, 800-801, 157 L.Ed.2d 769 (2003) (Where cocaine was discovered behind the' back-seat armrest and accessible to all three occupants, probable cause existed to arrest the front-seat passenger.) Further, the ruling of the trial court granting the motions to suppress is vacated. The admissibility of evidence is dependent upon the circumstances under which it was obtained, not upon whether there was probable cause to believe the accused had committed a crime. See State v. Bradford, 98-1428, p. 4 (La. Ct.App. 4 Cir. 12/9/98), 729 So.2d 1049, 1051. Case is remanded to the trial court for further proceedings.
JOHNSON and WEIMER, JJ., would deny the application.